Citation Nr: 1437288	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-00 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for erythrocytosis (claimed as polycythemia).

2.  Entitlement to an initial rating in excess of 30 percent beginning February 1, 2009, for right kidney papillary renal cell carcinoma, status post radical nephrectomy, with metastatic carcinoma of at least 2 lymph nodes and bilateral lower extremity edema, status post dissection (hereinafter "right kidney papillary renal cell carcinoma, status post radical nephrectomy").

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel S. Rethmeier, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appeal was Remanded in December 2013 to afford the Veteran a hearing before the Board.  

In February 2013, the RO denied a claim for service connection for erythrocytosis (claimed as polycythemia).  This matter has also been certified for appellate review.  

In June 2014, a rating decision which addressed claims for service connection for tinnitus, callus formation, headaches, hypertension, ischemic heart disease, and varicose veins, and a request to reopen service connection for diabetes mellitus, was issued.  The physical and electronic files before the Board for appellate review do not reflect that the Veteran has disagreed with any determination issued in June 2014, and those claims are not before the Board.

In May 2014, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge, as designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002). 

The Board has reviewed the Veteran's physical and electronic claims files in preparation for rendering this decision.

During the Veteran's hearing, he contended that anxiety was among the symptoms he developed after his renal cancer was removed.  Hence, the issue of service connection for an anxiety disorder, secondary to the Veteran's service-connected right kidney papillary renal cell carcinoma, status post radical nephrectomy, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action..

Lastly, VA must address the issue of entitlement to a TDIU in increased rating claims when the issue of unemployability is raised by the Veteran or by the record.  The Veteran has raised the issue of entitlement to TDIU.  Thus, the Board has jurisdiction over the Veteran's TDIU claim and that issue is before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to an initial rating in excess of 30 percent beginning February 1, 2009, for right kidney papillary renal cell carcinoma, status post radical nephrectomy and entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The medical evidence and opinions of record attribute the Veteran's erythrocytosis to the Veteran's non service-connected chronic pulmonary disease.  


CONCLUSION OF LAW

The criteria for service connection for erythrocytosis are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO issued a September 2012 letter that advised the Veteran of the criteria for service connection for erythrocytosis.  That letter addressed each aspect of required notice.  As to the claim for a higher initial evaluation for service-connected renal carcinoma disability, status post excision, for the initial period following the cessation of cancer therapy, the requirement of VCAA notice does not apply.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  In this case, the Veteran's initial claim for service connection for renal carcinoma was granted, and the purpose of notice has been met.  

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As to VA's duty to assist the Veteran, the Veteran was afforded VA examination in January 2013 to determine the etiology of erythrocytosis.  He had been afforded several examinations to determine the severity of service-connected disability, status postoperative, including in June 2010, February 2011, March 2012, and in January 2013.  Records related to the Veteran's claim for disability benefits from the Social Security Administration have been obtained and associated with the claims files.

The Veteran has provided testimony before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2014 hearing, the Acting Veterans Law Judge identified the issue on appeal.  The Veteran provided testimony regarding symptoms he felt resulted from his service or from his service-connected renal carcinoma.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  The Board may proceed to adjudicate the claims based on the current record.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Claim for service connection for erythrocytosis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, for certain chronic diseases a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a specified period following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  However, service connection based on a showing of chronicity and continuity is only available for disabilities that are listed as chronic in 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Erythrocytosis, however, is not a disorder which may be presumed service-connected based on a showing of chronicity and continuity.

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  In this case, the Veteran contends that erythrocytosis is due to or a result of his service-connected renal carcinoma, or is due to the treatment for that service-connected disability.  That contention is addressed below.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Facts and analysis

At the time of VA examination in June 2010, erythrocytosis had not yet been diagnosed.  See June 2010 VA examination report.  The records obtained from the Social Security Administration do not discuss erythrocytosis.  

In June 2012, the Veteran's primary care oncologist requested hematology consultation, noting that the Veteran had polycythemia.  The VA consultant concluded that the Veteran had a normal erythropoietin level, elevated carbon monoxide level with significant resting oxygen desaturation, making it more likely that the cause was the Veteran's COPD.  The consultant recommended additional laboratory examination, with evaluation for JAK2 mutation, and CT examination to rule out a recurrent renal neoplasm causing erythrocytosis, and to look for splenomegaly.  The Veteran's treating VA provider noted that she had "a lengthy discussion with the Veteran regarding the need for cessation of tobacco use and the need to be more compliant with medications for COPD management, as these both had the potential to be contributing causes of the Veteran's hemoglobin elevation.  

On VA examination conducted in January 2013, the examiner noted the June 2012 assessment that erythrocytosis was the result of the Veteran's COPD, and agreed with that assessment, noting the reasoning cited by the consultant.  In addition, the examiner noted JAK2 mutation testing was negative, tending to rule out causes other than COPD as the etiology of the erythrocytosis.  The examiner noted also that CT examination of the abdomen disclosed no recurrence of the renal neoplasm.  See July 2013 report of CT of chest and abdomen (interpreted as showing no evidence of recurrent or metastatic disease in the chest, abdomen, or pelvis; a distal infrarenal abdominal aortic aneurysm increased in size to 4.0 cm compared to 3.7 cm on previous examination; bronchiectasis of the right lower lobe with mild bronchial wall thickening was unchanged; and, 4. 7 cm lower pole left renal cyst).  

A July 11, 2013 VA outpatient treatment note by the Veteran's treating VA provider notes that the Veteran was again advised to be more compliant with use of medications for management of COPD, because of the "potential" that this was a cause of the hemoglobin elevation, and the need to consider tobacco cessation and increase compliance with treatment for sleep apnea (CPAP).  The provider specifically noted that the discussion with the Veteran was 40 minutes, with more than 50 percent of the time spent in counseling him regarding issues surrounding "hematology issue."

The Veteran submitted three medical articles obtained through the Internet, one from the Mayo Clinic site, indicating that kidney cancer is known to be a cause of a high red blood cell count.  The Board notes that approximately 15 disorders other than kidney cancer were also listed in the article as possible causes of a high red blood cell count, including COPD, sleep apnea, and smoking, diagnoses also relevant in the Veteran's case.  Another article states that erythrocytosis was noted in 1 percent to 8 percent of individuals who had renal cancer; the article noted that this finding was probably due to the kidney's role in production of erythropoietin.  The Veteran argues that his erythrocytosis is due to his renal cancer, because he has abdominal pain, a symptom known to be associated with erythrocytosis due to renal cancer, according to one of the submitted articles.  See medical articles attached to September 2013 appeal statement.  

At his May 2014 hearing before the Board, the Veteran questioned how anyone could know he was not among the percentage of individuals who develop erythrocytosis due to renal carcinoma.  The Veteran testified that the article from the Mayo Clinic stated that 11 percent of individuals who have renal cancer develop erythrocytosis.  

The record includes detailed assessment of the etiology of the Veteran's erythrocytosis.  The record reflects that the treating, examining, and consulting providers considered the Veteran's erythropoietin level, conducted diagnostic examinations to determine whether there was any recurrence of kidney cancer, and conducted specialized laboratory examination (JAK2 mutation testing).  The provider who treated the Veteran in 2012 and 2013 on an ongoing basis, the consulting hematologist who examiner the Veteran in June 2012, and the examiner who conducted the January 2013 VA examination, each concluded that the Veteran's erythrocytosis was due to his COPD, not renal cancer.  

The opinions and conclusions set forth by the treating provider, consulting hematologist, and the examiner who conducted the January 2013 VA examination provide a clear rationale for their conclusions that the Veteran's erythrocytosis was due to his COPD, in combination with the Veteran's diagnosed sleep apnea and continued use of tobacco products.  The record establishes that the providers have attempted to explain to the Veteran what the likely causes of his elevated hemoglobin are, and reflect that the Veteran had been unable to comply with the providers' recommendations based on those conclusions, as of the date of the most recent treatment records reviewed by the RO (September 2013).  

In his September 2013 substantive appeal, the Veteran contends that the medical literature he has submitted shows that elevated erythropoietin may be caused by kidney cancer or by a cyst on the kidney.  The Veteran's statements and testimony that the medical literature shows that kidney cancer may increase erythropoietin may, in fact, be consistent with the medical literature.  However, the opinions of the consulting hematologist and the VA examiner clearly reflect that they considered the possibility that an increased erythropoietin level was the cause of the Veteran's erythrocytosis, and conducted laboratory examinations which objectively demonstrate that the Veteran did not manifest an increased erythropoietin level.  As the medical opinions of record have addressed the Veteran's contention regarding the information the Veteran found in the medical literature, no further medical review of the medical literature provided by the Veteran is required.  

Moreover, the VA opinions rendered by the three providers (hematology consultant, VA examiner, and treating provider) reflect that additional laboratory testing was conducted to rule out the possibility that kidney cancer or a disorder which might be related to the Veteran's service-connected cancer, such as polycythemia vera (also called polycythemia rubra vera), was a cause of the Veteran's erythrocytosis.  See discussion in June 2012 hematology consultation.  For purposes of information only, the Board notes that polycythemia vera is a bone marrow disease that leads to an abnormal increase in the number of blood cells.  Dorland's Illustrated Medical Dictionary 1510 (31st ed. 2007).  The hematology consultant considered the possibility that the Veteran's service-connected cancer, or a disorder possibly linked to that cancer caused erythrocytosis.  The hematology consultant ordered additional laboratory examination and CT examination of the abdomen and chest to determine whether the erythrocytosis was caused by a genetic mutation or recurrence of cancer or metastasis.  Those tests were negative.  The only laboratory examinations which were positive were for carbon monoxide and resting oxygen desaturation.  The hematology consultant concluded that these findings pointed to a pulmonary disease as the cause of the erythrocytosis.  The medical opinions by each provider and examiner are consistent in concluding that the Veteran's erythrocytosis is the result of the Veteran's pulmonary disease, COPD.  

The Veteran's assertion, based on the medical literature, that the providers cannot rule out his kidney cancer, or a residual thereof, as the cause of his erythrocytosis, is contradicted by the medical evidence of record.  The hematology consultant and the examiner who rendered the later VA opinion both set forth the rationale for their conclusions at some length, explaining what diagnostic and laboratory examinations were conducted, what those examinations showed, and the significance of the findings.  There are opinions and conclusions from three providers.  Those opinions, conclusion, and explanations are consistent, and are very probative and persuasive.  Those opinions have, in effect, considered each of the assertions made by the Veteran based on the medical evidence the Veteran submitted, and the opinions already account for the facts sets forth in the medical articles submitted by the Veteran.  Here, the Board attaches greater weight to the three medical opinions than to the three medical literature articles.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (probative value of opinion is increased by a rationale that is consistent with the record and supported by accepted medical principles).  In this case, the medical opinions are, in fact, consistent with the medical literature submitted by the Veteran, and establish that the medical literature is consistent with the medical opinions, and is inconsistent with the Veteran's assertions.  Given the weight and persuasive value of the opinions of record, and the discussion in those opinions of the factors discussed in the medical literature, the duty to assist does not require that VA obtain additional medical opinion to address the medical literature submitted by the Veteran.  

The preponderance of the medical evidence, including the opinions of the Veteran's treating VA provider, of the VA hematology consultant, and of the VA examination establish that, in the Veteran's case, erythrocytosis is due to pulmonary disease and is unrelated to service-connected kidney cancer or residuals thereof.  Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  Accordingly, the claim for service connection for erythrocytosis (claimed as polycythemia), on a direct or secondary basis, must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for erythrocytosis (claimed as polycythemia) is denied.  


REMAND

The Veteran contends that his service-connected right kidney papillary renal cell carcinoma, status post radical nephrectomy, is more severe than reflected in the current 30 percent disability rating.   The Board notes that a review of the medical evidence calls into question what symptoms the Veteran's has are attributable to his service-connected disability on appeal, as opposed to non service-connected disabilities, or whether it is possible to separate the manifestations.  See Mittleider v. West, 11 Vet. App. 181 (1998) (where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed.   Hence, the Board finds that the Veteran should be afforded a new VA examination, by a physician with the appropriate expertise, to determine the current severity of the Veteran's service-connected right kidney papillary renal cell carcinoma, status post radical nephrectomy, on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Prior to arranging for the Veteran to undergo further examinations, the RO should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Send to the Veteran a letter satisfying the duty to notify provisions with respect to entitlement to a TDIU. Also request that he complete a TDIU claim form.

2.  Associate all outstanding VA medical records with the claims file or have them uploaded to Virtual VA.

3.  Then, schedule a VA examination, by a physician (M.D.) with the appropriate expertise, to determine the current nature and severity of the Veteran's service-connected right kidney papillary renal cell carcinoma, status post radical nephrectomy, with metastatic carcinoma of at least 2 lymph nodes and bilateral lower extremity edema, status post dissection.  The claims file and a copy of this Remand should be made available to and reviewed by the examiner. 

The examiner must be provided with a copy of the criteria under 38 C.F.R. §§  4.115a and 4.115b to aid in his report, and such should be noted.  All appropriate tests, studies and consultations should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The VA physician is requested to address the following: 

(a) clearly identify and render sufficient findings to evaluate the Veteran's service-connected right kidney papillary renal cell carcinoma, status post radical nephrectomy, under the rating criteria.  Such discussion must include symptoms, if any, of renal dysfunction (and the appropriate laboratory report), urinary incontinence, urinary frequency, and obstructed voiding. 

(b) determine whether the Veteran's renal dysfunction, urinary incontinence, urinary frequency, and obstructed voiding are, each, attributable to the service-connected residuals of right kidney papillary renal cell carcinoma, status post radical nephrectomy, or are attributable to a nonservice-connected disability.  

The Board notes that, if it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected residuals of right kidney papillary renal cell carcinoma, status post radical nephrectomy, with metastatic carcinoma of at least 2 lymph nodes and bilateral lower extremity edema.   Mittleider v. West, 11 Vet. App. 181 (1998).

(c) The examiner should provide an opinion concerning the impact of the service-connected residuals of right kidney papillary renal cell carcinoma, status post radical nephrectomy on the Veteran's ability to work and should state whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

4.  After ensuring compliance with the instructions in the REMAND, readjudicate the claims on appeal, to include entitlement to a TDIU pursuant to 38 C.F.R. § 4.16 (a) and 38 C.F.R. § 4.16(b).  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


